Citation Nr: 0326539	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-00 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
stenosis and osteoarthritis, lumbar spine at L4-5 with 
limitation of motion.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

This matter was previously before the Board in August 2001 at 
which time it was remanded for additional development.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

A review of the claims filed revealed that the correspondence 
from the RO has satisfied the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Despite 
satisfactory compliance with certain aspects of the VCAA, the 
Board finds that areas of deficiency still remain.  
Specifically, the RO did not provide the veteran with the 
actual law or regulations relative to the VCAA.  The 
supplemental statements of the case (SSOC) issued in May 2001 
and June 2003 were lacking in this regard.  The purpose of a 
SSOC is to inform the veteran of any material changes in or 
additions to the information contained in the statement of 
the case (SOC).  38 C.F.R. § 19.31 (2003).  As such, the 
matter must be remanded to ensure full compliance with the 
VCAA and other pertinent regulations.

The Board also notes that the veteran's back disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
intervertebral disc syndrome.  The criteria, was amended 
effective September 23, 2002, and appropriately addressed by 
the RO in the June 2003 SSOC.  Recent regulation changes, 
however, that became effective September 26, 2003, may affect 
the way intervertebral disc syndrome is evaluated.  The 
diagnostic code, which has been renumbered as 5243, did not 
undergo any substantive changes itself; however, a general 
rating formula for diseases and injuries of the spine was 
added that is applicable to diagnostic codes 5235 to 5243.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13, the 
veteran is entitled to have his claim evaluated under 
applicable criteria that was revised during the course of an 
appeal with the more favorable version applied.  See also 
38 U.S.C.A. § 5110(g) (West 2002) (effective date of an 
increased rating rendered under the revised regulation cannot 
be earlier than the effective date of the revised).

The RO must be provided an opportunity to notify the veteran 
of the new regulation and consider the claim in light of the 
recent change.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003);

2.  Upon ensuring that the provisions of 
the VCAA have been complied with, the RO 
should again review the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA, or other applicable 
legislation.  In doing so, the RO must 
also consider all amended versions of 
regulations pertinent to evaluation of 
the veteran's lumbar spine disability.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




